Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received May 4, 2022. Claims 1 and 14 have been amended. Therefore, claims 1, 4-15 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated March 4, 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 14 and 15 are directed to a communication method, system and computer program for providing information indicative of concentration of allergens in the environment and recording information relating to the detected symptom. The claim(s) recite(s) recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising: receiving from said person, subjective information relating to said detected respiratory difficulty symptom including a subjective indication of the at least one allergen that is a probable cause of said detected respiratory difficulty symptom and a subjective indication of a severity of said detected respiratory difficulty symptom, and automatically generating objective information relating to said detected respiratory difficulty symptom including a place where said symptom was detected, a date at which said symptom was detected, and a time at which said symptom was detected, said place, said date, and said time being automatically detected; b) sharing at least part of said information relating to said detected respiratory difficulty symptom and record including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom; and receiving shared at least part of said information relating to said detected respiratory difficulty symptom; display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display; and  display said shared at least part of said information relating to said detected respiratory difficulty symptom including at least said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom. 
The limitations of “recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising: receiving from said person, subjective information relating to said detected respiratory difficulty symptom including a subjective indication of the at least one allergen that is a probable cause of said detected respiratory difficulty symptom and a subjective indication of a severity of said detected respiratory difficulty symptom, and automatically generating objective information relating to said detected respiratory difficulty symptom including a place where said symptom was detected, a date at which said symptom was detected, and a time at which said symptom was detected, said place, said date, and said time being automatically detected; b) sharing at least part of said information relating to said detected respiratory difficulty symptom and record including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom; and receiving shared at least part of said information relating to said detected respiratory difficulty symptom; display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display; and  display said shared at least part of said information relating to said detected respiratory difficulty symptom including at least said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “memory, mobile device, GUI, server,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “mobile device” language, “recording” in the context of this claim encompasses the user manually retrieving patient information relating to detection of a respiratory difficulty symptom in a person. Similarly, the sharing at least part of said information relating to said detected respiratory difficulty symptom, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “memory, mobile device, GUI, server” to perform all of the “recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising: receiving from said person, subjective information relating to said detected respiratory difficulty symptom including a subjective indication of the at least one allergen that is a probable cause of said detected respiratory difficulty symptom and a subjective indication of a severity of said detected respiratory difficulty symptom, and automatically generating objective information relating to said detected respiratory difficulty symptom including a place where said symptom was detected, a date at which said symptom was detected, and a time at which said symptom was detected, said place, said date, and said time being automatically detected; b) sharing at least part of said information relating to said detected respiratory difficulty symptom and record including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom; and receiving shared at least part of said information relating to said detected respiratory difficulty symptom; display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display; and  display said shared at least part of said information relating to said detected respiratory difficulty symptom including at least said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom” steps. The “memory, mobile device, GUI, server” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., mobile device, GUI, server). Claim 14 has additional limitations (i.e., mobile device, GUI, server). Claim 15 has additional limitations (i.e., memory, mobile device, GUI, server). Looking to the specification, these components are described at a high level of generality (¶ 51; the mobile devices are smartphones or tablets provided with mobile radio connectivity.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage (e.g. record, memory)]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 4-13 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1 and 4-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150242586 A1 to Kagen in view of Pub. No.: US 20160284038 A1 to Johnson in view of Patent No.: 6,231,519 B1 to Blants et al.

As per Claim 1, Kagen teaches a method for providing information indicative of concentration of at least one allergen in the environment, said method comprising (see Kagen paragraph 73; wherein the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment): 
a) recording on a mobile device information relating to detection of a  ..... symptom in a person, said recording comprising; receiving from said person, via a graphical interface of said mobile device, subjective information relating to said detected  ..... symptom including a subjective indication of the at least one allergen that is a probable cause of said detected  ..... symptom and subjective indication of a severity of said detected  ..... symptom and automatically generating objective information relating to said detected  ..... symptom including a place where said symptom was detected, a date at which said symptom was detected, and a time at which said symptom was detected, said place, said date, and said time being automatically detected by said mobile device (see Kagen paragraphs 11-12 and 82, Claim 1 and Figures 2-4; Interface 500 may further include a plurality of map options 504. For example, interface 500 may present the user with a list of symptoms, allergens, data types, or the like, and the user may select the particular elements to be displayed via overlay 503a or 503b. Additionally, interface 500 may present the user with a plurality of options regarding length of historical data to display, speed and frame rate of animation, update interval, and the like.); and
c) at a further mobile device, receiving from server at least part of said information relating to said detected  ..... symptom and controlling a display of said further mobile device to display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display of said further mobile device ..... symptom on a map shown by a display of said further mobile device (see Kagen paragraphs 73 and 82; wherein the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment; said display shared by the user can also comprise the map in Figure 5a. Interface 500 may further include a plurality of map options 504. For example, interface 500 may present the user with a list of symptoms, allergens, data types, or the like, and the user may select the particular elements to be displayed via overlay 503a or 503b. Additionally, interface 500 may present the user with a plurality of options regarding length of historical data to display, speed and frame rate of animation, update interval, and the like.) and 
-- controlling said display of said further mobile device to display said shared at least part of said information relating to said detected respiratory difficulty symptom including at least said subjective indication of said at least one allergen that is said probable cause of said detected respiratory difficulty symptom  (see Kagen paragraphs 73 and 82; wherein the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment; said display shared by the user can also comprise the map in Figure 5a. Interface 500 may further include a plurality of map options 504. For example, interface 500 may present the user with a list of symptoms, allergens, data types, or the like, and the user may select the particular elements to be displayed via overlay 503a or 503b. Additionally, interface 500 may present the user with a plurality of options regarding length of historical data to display, speed and frame rate of animation, update interval, and the like.).

Kagen fails to explicitly teach:
-- respiratory difficulty;
b) sharing on a sharing server at least part of said information relating to said detected  ..... symptom and recorded on said mobile device including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said subjective indication of said at least one allergen that is said probable cause of said detected  ..... symptom. 
Johnson teaches a person can provide information about the occupants of a shelter to the central server. For instance, one or more of the people 104a, 104b may be equipped with a respective computing device 107a, 107b (e.g., a mobile telephone, a tablet, a wearable computing device such as a smart watch or glasses, or another type of mobile device) that the person 104 can use to report status information to the central server 100, such as an identifier (e.g., a name or location), the person's health status or the health status of other people 104 in the shelter 106 (e.g., whether he/she or another person is experiencing chest pain or breathing difficulties, whether he/she or another person is injured, or another type of health status) or other status information (see Johnson paragraph 69).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Johnson within the systems/methods as taught by reference Kagen with the motivation of providing a system allowing a user to provide basic information to a publicly-accessible service, thereby allowing the information to be indexed in an appropriate manner so that it can be retrieved on-site by an emergency responder faster (see Johnson paragraph 113).
Kagen and Johnson fail to explicitly teach:
b) sharing on a sharing server at least part of said information relating to said detected  ..... symptom and recorded on said mobile device including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said indication of said probable cause of said detected  ..... symptom. 
Blants et al. teaches  a system for providing air quality analysis to a user of a mobile communication tool, comprising a means for measuring from the user predetermined physiological and dynamic parameters associated with a user; a two way mobile data communication tool for transmitting physiological and dynamic parameters associated with the user using a communication network; a server, coupled to the communication network, for receiving the physiological and dynamic parameters and developing a database for providing feedback including advisory information to the user on the air quality based on the predetermined physiological and dynamic parameters associated with the user measured from the user (see Col 2||56-64 and Claim 18).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Blants et al. with the systems/methods as taught by references Kagen and Johnson with the motivation of providing a system that uses a mobile two-way communication tool to facilitate air quality analysis based on human reactions and clustering methods, thereby providing information to these patients about the air quality in mapped out environments (see Blants et al. Col 2||39-42).

As per Claim 4, Kagen, Johnson and Blants et al. teach the method according to claim 1, wherein step a) also comprises locally storing said objective information and said subjective information relating to said detected respiratory difficulty symptom on said mobile device (see Kagen paragraphs 11-12 and 73, Claim 1 and Figures 2-4; a method of presenting real-time health information is described, the method comprising: administering by a user interface associated with a mobile device a virtual questionnaire; automatically by a processor associated with the mobile device determining an instantaneous user health status; and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device).
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Kagen, Johnson and Blants et al. teach the method according to claim 1, wherein step b) comprises extracting signaling information relating to said detected respiratory difficulty symptom from said objective information and said subjective information and transmitting said signaling information to said sharing server via a mobile radio network (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b may be colorized to reflect severity or concentration of one or more of pollen, mold spore, weather, and environmental data.  For example, each color may correspond to a particular range of pollen concentration.). 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 6, Kagen, Johnson and Blants et al. teach the method according to claim 5, wherein at step b) said signaling information comprises said place where said symptom was detected, said date at which said symptoms was detected and said time at which said symptom was detected and said indication of said probable cause of said detected respiratory difficulty symptom (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Kagen, Johnson and Blants et al. teach the method according to claim 6, wherein at step b) said signaling information also comprises said indication of the severity of said detected respiratory difficulty symptom  (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 8, Kagen, Johnson and Blants et al. teach the method according to claim 5, wherein step b) comprises storing said signaling information on said sharing server in an anonymous and non-traceable way (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Kagen, Johnson and Blants et al. teach the method according to claim 5, wherein step c) comprises showing on said map an indicator symbol corresponding to said signaling information (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b may be colorized to reflect severity or concentration of one or more of pollen, mold spore, weather, and environmental data.  For example, each color may correspond to a particular range of pollen concentration.).
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Kagen, Johnson and Blants et al. teach the method according to claim 10, wherein step c) comprises showing said indicator symbol on said map substantially at said place where said symptom was detected as specified in said signaling information (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b may be colorized to reflect severity or concentration of one or more of pollen, mold spore, weather, and environmental data.  For example, each color may correspond to a particular range of pollen concentration.).
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 12, Kagen, Johnson and Blants et al. teach the method according to claim 11, wherein step c) comprises, upon manual selection of said indicator symbol, showing on said display of said further mobile device a pop-up menu containing said signaling information (see Kagen paragraphs 11-12, 68, 73 and 79, Claim 1 and Figures 3-5; interface 400 may present the user with a list of symptoms, allergens, data types, or the like, and the user may select the particular elements to be displayed via graph 401.).
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 13, Kagen, Johnson and Blants et al. teach the method according to claim 1, further comprising entering said objective information and said subjective information relating to said detected respiratory difficulty symptom in a therapeutic diary of said person, stored on said mobile device, said therapeutic diary comprising a temporally ordered list of respiratory difficulty symptoms detected by said person and recorded on said mobile device (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 14, Claim 14 is directed to a communication system for providing information indicative of concentration of at least one allergen in the environment. Claim 14 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Kagen, Johnson and Blants et al. Claim 14 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 15, Claim 15 is directed to a non-transitory, computer-readable medium storing a computer program product loadable in the memory of at least one computer. Claim 15 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Kagen, Johnson and Blants et al. Claim 15 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kagen, Johnson and Blants et al. as applied to claims 1-8 and 10-15 above, and further in view of Pub. No.: US 20160085920 A1 to CYRAN.

As per Claim 9, Kagen, Johnson and Blants et al. fail to teach the method according to claim 5, wherein step b) comprises storing said signaling information on said sharing server for a finite time and deleting said signaling information from said sharing server upon expiry of said finite time. 
CYRAN teaches if the time between when the last file transfer started and the current time exceeds the predetermined expiration time, web service determines that the transfer operation meeting this condition has expired and proceeds to remove/delete the corresponding transfer object (see CYRAN paragraph 60).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference CYRAN with the systems/methods as taught by references Kagen, Johnson and Blants et al. with the motivation of setting predetermined expiration time for an individual file transfer, thereby allowing web service to clean up transfer objects and temporary directories for transfer operations (see CYRAN paragraph 61).

Response to Arguments
Applicant’s arguments filed May 4, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant again respectfully requests that Examiner Winston initial reference AW of the November 9, 2018, similar to references AA—AD, AO, and AP, as acknowledgment of consideration thereof.
(2) The Office Action rejects claims 1 and 4-15 under 35 U.S.C. § 101. Applicant respectfully traverses the rejections. However, in order to expedite prosecution, the independent claims are amended such that, when read as a whole, they amount to significantly more than any alleged abstract idea by improving a technology or technical field. That is, for example, the claimed subject matter offers improvements in providing information indicative of concentration of allergens in an environment where pollen bulletins obtained from data detected by particle measurement devices are not entirely reliable. See at least paras 1-19 of the published specification. 
(3) Applicant respectfully submits that the applied references fail to disclose and would not have rendered obvious the combinations of features recited by the claims. For example, the applied references fail to disclose and would not have rendered obvious [A] receiving from said person, via a graphical interface of said mobile device, subjective information relating to said detected respiratory difficulty symptom including a subjective indication of the at least one allergen that is a probable cause of said detected respiratory difficulty symptom and a subjective indication of a severity of said detected respiratory difficulty symptom; and [B] controlling a display of said further mobile device to display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display of said further mobile device, as recited by independent claim 1, and similar recited by independent claim 14. 
As to features [A], the Office Action directs to paras 11 and 12; claim 1; and figs 2-4 of Kagan. 
However, Kagen fails to disclose that the subjective information received from the person via the graphical interface of the mobile device includes a subjective indication of [] at least one allergen that is a probable cause of the detected respiratory difficulty symptom. 
In Kagen, the information which the person provides in response to the questionnaire via the graphic interface of the mobile device as shown, e.g., in fig 3B, is symptoms and their severity (see also para 61 and 62 Kagen), not a subjective indication of at least one allergen that is their probable cause. It is further noted that the graphs in fig 4 show a time graph 401 of a severity score as calculated from the user's responses to the questionnaire (see para 71) and time graphs 402 of environment conditions, from which assumptions can be made on the probable cause of the symptoms. 
According to claim 1, the subjective indication of at least one allergen that is the probable cause of the detected symptom is subjective information which the person provides as an input to the mobile device via the graphical interface. 
In sharp contrast, in Kagen, the probable cause of the symptom is instead provided as an output by the mobile device, based on a historical/statistical comparison between severity score and environment condition. 
 As to Blants, they do speak to environmental factors. See, for example, col 4, lines 42- 60. However, such factors are "from national meteorology institute and air property measurement stations" and are thus not subjective indications received from the user. 
As to features [B], the Office Action directs to para 73 and figs 5A of Kagen. 
However, Kagen fails to disclose displaying an indicator corresponding to said place where said symptom was detected by the mobile device on a map. 
The map shown in fig 5A of Kagen does not display information relating to the detected symptom. As disclosed in para 78 of Kagen, reference numeral 503a in fig 5A indicates pins showing the location of the user of the mobile device, and not the location at which a symptom was detected by another person by another device who decided to share information with the mobile device's user. 
Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 1 and 14. Therefore, independent claims 1 and 14 are patentable. The dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite. 
In view of the foregoing, it is respectfully submitted that this application is in condition for allowance. Reconsideration and prompt allowance of the claims is respectfully requested.

In response to argument (1), Examiner signed and initialed references AA—AD, AO, and AP on 07/30/2021.
In response to argument (2), Examiner respectfully disagrees. As stated in previous Office Action, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
In response to argument (3), Examiner respectfully disagrees. Kagen teaches as cited in Office Action, in an aspect of the present disclosure, a method of presenting real-time health information is described, the method comprising: administering by a user interface associated with a mobile device a virtual questionnaire; automatically by a processor associated with the mobile device determining an instantaneous user health status; and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.
Subjective information relating to anything is based on the opinion of the subject providing the answer or data. Therefore, question(s) asked by the patient are responded to by user through the system of Kagen. For example, the designer could program a question to be, “Is there pollen in the area causing you to sneeze ?” The answer being yes or no is all subjective as require by the claim limitation. 
As for controlling a display of said further mobile device to display an indicator corresponding to said place where said symptom was detected by the mobile device on a map shown on said display of said further mobile device, Kagen teaches in paragraphs 73 and 82; the user can share via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment; said display shared by the user can also comprise the map in Figure 5a. Interface 500 may further include a plurality of map options 504. For example, interface 500 may present the user with a list of symptoms, allergens, data types, or the like, and the user may select the particular elements to be displayed via overlay 503a or 503b. Additionally, interface 500 may present the user with a plurality of options regarding length of historical data to display, speed and frame rate of animation, update interval, and the like.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20090322513 A1 to Hwang et al.: This invention relates to a system and method of measuring and reporting the physiological parameters of a person on a continuous basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626